Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the application as filed on 06/15/2020. Claims 5 and 15 remain active in this application and an action on these claims follows. Claims 1-4, 6-14, and 16-20 have been cancelled.
The drawings, as filed on 06/15/2020, are accepted.
Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, lines 2-3, it is not understood as what would or would not qualify as “the Picatinny-rail standard”. Please clarify. In claim 5, lines 2-3, the phrase “the Picatinny-rail standard” lacks an antecedent. In claim 5, line 3, it is not understood as to what would or would not qualify as a “standard-sized rail and rail grabber”. Please clarify. In claim 5, lines 3-4, how is the claimed standard-sized rail intended to relate to the previously claimed standard-sized rail (see claim 5, line 3)? Please clarify. 
Claim 5, lines 6-7 denotes that the rail-connector sections should be selected from the group of “rail-runs” or “rail-grabbers”. However, claim 5, lines 10-11, claims the rail-connector sections must include one-rail section and one rail-grabber section. Which is it?
In claim 5, line 13, how are the claimed “tactical-gear” and “auxiliary equipment” intended to relate to the previously claimed tactical-gear and auxiliary equipment (see claim 5, line 2)? Please clarify. 
Claim 15 is indefinite for the same reasons as listed above regarding claim 5.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alldredge et al. (2018/0283826).
Alldredge et al. (826) disclose a tactical connector apparatus comprising:
an array connector body;		150; see fig. 4A
a rail-run section;			152; see fig. 4A
a rail-run grabber;			520, 522; see figs. 4A, 5A
a greater amount of inter-connectors;	152, 520, 522
and
Picatinny rails.				para. [0003]
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al. (2014/0360077), LaFrance et al. (2012/0159831), and Begadi GmbH (DE 20 2018 000 599) disclose array assemblies with multiple rail attachments and/or grippers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen M. Johnson whose telephone number is 571-272-6877 and whose e-mail address is (Stephen.Johnson@uspto.gov). The examiner can normally be reached on Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The Central FAX phone number for the 
While the Examiner is available via telephon to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action.

			/STEPHEN JOHNSON/                                    Primary Examiner, Art Unit 3641                                                                                                                                                                    			SMJ
			February 17, 2021